DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2022 has been entered.
Claims 1-17 are pending. The amendment filed on  06/24/2022 has been entered. Claims 13-14 are withdrawn. Claims 1-12, 15-17 are under consideration.
Priority
The instant application claims foreign priority benefit to PCT/EP2018/063036 filed 05/18/2018 which claims priority to EP17173816.4 filed on 05/31/2017. As such the effectively filed date for the instant application is 05/31/2017.
Withdrawn/Maintained/Claim Rejections - 35 USC § 103/Necessitated by Amendment 
Claims 1-6, 8-12, 15, 17, rejected under 35 U.S.C. 103 as being unpatentable over Vallier (Journal of Cell Science, 118: 4495-4509, 2005) in view of Kumagai (Kumagai (Biochemical and Biophysical Research Communications, 434: 710-716, 2013), Senda (20150329832), Chen (Nat Methods, 8(5): 1-22, 2011) is withdrawn in view of Applicants amendment to base claim 1.
Claims 1, 7 rejected under 35 U.S.C. 103 as being unpatentable over Vallier (Journal of Cell Science, 118: 4495-4509, 2005) in view of Kumagai (Kumagai (Biochemical and Biophysical Research Communications, 434: 710-716, 2013), Senda (20150329832) as applied to claim1-6, 8-9, 11, 15, above, and further in view of Kornhuber (Cell Physiol Biochem, 26: 1- 12, 2010), Wilson (US 20100035859 A1) is withdrawn in view of Applicants amendment to base claim 1.
Claims 1, 16 rejected under 35 U.S.C. 103 as being unpatentable over Vallier (Journal of Cell Science, 118: 4495-4509, 2005) in view of Kumagai (Kumagai (Biochemical and Biophysical Research Communications, 434: 710-716, 2013), Senda (20150329832) as applied to claim1-6, 8-9, 11, 15, above, and further in view of Meng (abstract 2010) f is withdrawn in view of Applicants amendment to base claim 1.
Therefore, a new rejection is set forth below.

New/Claim Rejections - 35 USC § 103/Necessitated by Amendment 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
1.	Claims 1-5, 8-12, 15, 17, are rejected under 35 U.S.C. 103 as being unpatentable over Vallier (Journal of Cell Science, 118: 4495-4509, 2005, previously cited) in view of Kumagai ( (Biochemical and Biophysical Research Communications, 434: 710-716, 2013 previously cited), Fan (Stem Cell Rev, 11(1): 96–109, 2015), Senda (20150329832, previously cited), Chen (Nat Methods, 8(5): 1-22, 2011, previously cited).
Vallier teaches that Activin alone which is a TGF superfamily activin polypeptide is sufficient to prevent differentiation for short culture periods in the absence of other TGF ligands or FGF (p 4499, 1st column, 1st paragraph). Vallier suggests that the Activin/Nodal pathway maintains pluripotency through mechanism(s) in which FGF acts as a competence factor (abstract). It is also described feeder-free culture is performed on Matrigel, a chemically defined medium (CDM) containing 10 ng/ml activin, 7 g/ml insulin, 15 g/ml l transferrin, is used (p. 4496, the left column, last paragraph to the right column, 1st column 1st paragraph). 
Regarding claims 3-4, Vallier teaches the TGF-beta superfamily 10 ng/ml activin (abstract, p 4406, 1st column last paragraph). 
Regarding claim 5, Vallier teaches for clinical application of hESCs is promising, and thus the development of chemically defined and animal product-free media is a major focus of human stem cell research for clinical application of hESCs (p 13 1st  column 1st paragraph).
Regarding claim 8, Vallier teaches 10 ng/ml activin that is 10 mg/L that falls within the claimed range of 2 mg/L to 20 mg/L. Regarding claim 11, Vallier teaches 15  ug/ml transferrin that is 15 mg/L that falls within the claimed range of 5 mg/L to 25 mg/L.  Regarding claim 15, Vallier teaches a cell culture system comprising hESCS and a chemically  defined medium (p. 4496, the left column, last paragraph to the right column, 1st paragraph). Regarding claim 17, Vallier teaches a kit to perform the quantitation (p 3, 1% paragraph).
Vallier does not teach Functional Inhibitors of Acid Sphingomyelinase (FIASMAs) and wherein the chemically defined medium is free of FGF2.
However, before the instant effective filing date of the instant invention, Kumagai teaches the FIASMAs Trimipramine promotes long-term hESC self-renewal without FGF2 in the medium (abstract). Kumagai teaches the hESCs maintained high expression levels of pluripotency markers had normal karyotype after 20 passages and could differentiate into all three germ layers (abstract). Regarding claim 2, Kumagai teaches the FIASMAs Trimipramine promotes long-term hESC self-renewal without FGF2 in the medium (abstract). Regarding claim 5, like Vallier Kumagai also teaches defined xeno-free media for clinical applications (abstract, p 710, 1% column 2" paragraph).
Along the same vein, Fan  teaches the development of chemically defined media used for the maintenance and differentiation of pluripotent stem cells. Fan  teaches the roles of (TGF superfamily) activin and replacing exogenous bFGF in media in high-content screening and identified the small molecule trimipramine to maintain the self-renewal of hESCs replacing exogenous bFGF (p 4, 4th paragraph). Thus, Fan provided a nexus between TGF superfamily activin polypeptide and FIASMAs  trimipramine in defined medium free of FGF2 for maintaining self-renewal of hESCs by replacing exogenous FGF2 in chemically defined media.
Vallier taken with Kumagai and Fan do not teach carbon source, vitamins, and salts and fatty acids.
However, before the instant effective filing date of the instant invention, Senda teaches a culture medium for proliferation of a pluripotent stem cell while maintaining an undifferentiated state, wherein said medium comprises an albumin, at least one member selected from the group consisting of a pharmaceutically acceptable salt thereof, wherein the amount of fatty acid carried by said albumin in said medium is not more than 9 mg/g, based on the weight of said albumin; further contain an additive as long as it does not inhibit proliferation of pluripotent stem cells while maintaining an undifferentiated state (e.g., insulin etc.), iron source (e.g., transferrin etc.), salts (e.g., sodium selenate etc.), saccharides carbon (e.g., glucose etc.), vitamins (e.g., ascorbic acid, d-biotin etc.), buffering agent (e.g., HEPES etc.) [0208]. Regarding claim 9, Senda teaches HEPES [0208].
Vallier taken with Kumagai/Fan and Sande do not teach selenium.
However, before the instant effective filing date of the instant invention, Chen  teaches 14 ug/L of selenium is essential for sustained culture expansion (Fig. 2d) and L-ascorbic acid (Vitamin C) promoted ES cell proliferation (Fig. 2c) (p 3, 2" paragraph). Regarding claim 10, Chen teaches 14 mg/L of selenium that falls within the claimed range of 10 g/L to 50 g/L. Regarding claim 12, Chen teaches 64 mg/L of ascorbic acid that falls within the claimed range of 10 mg/L to 100 mg/L.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the 10 ng/ml activin, 7 ug/ml insulin, 15 ug/ml transferrin to maintain pluripotency of human embryonic stem cells as disclosed by Vallier by using the FIASMAs Trimipramine that promotes long-term hESC self-renewal without FGF in the medium and maintained high expression levels  of pluripotency markers as disclosed by Kumagai and as evidenced by Fan there is a nexus between TGF superfamily activin polypeptide and FIASMAs  trimipramine in in chemically defined media free of FGF2 for maintaining self-renewal of hESCs and by using carbon source, vitamins, and salts and fatty acids for proliferation of pluripotent stem cell while maintaining an undifferentiated state as disclosed by Senda.
It would have been obvious to combine TGF superfamily activin with FIASMAs Trimipramine that promotes long-term hESC self-renewal without FGF in the medium and maintained high expression levels  of pluripotency markers because Vallier teaches that it is within the skill of the art to practice the invention using the TGFbeta superfamily activin for maintaining hESCs pluripotency and because Kumagai teaches FIASMAs Trimipramine promote long-term hESC self-renewal and because Fan provided a nexus between TGF superfamily activin and FIASMAs  trimipramine in defined medium free of FGF2 for maintaining self-renewal of hESCs by replacing exogenous FGF2 in chemically defined media and because Senda teaches using carbon source, vitamins, and salts and fatty acids for proliferation of a pluripotent stem cell while maintaining an undifferentiated state and because Chen teaches selenium and L-ascorbic acid are essential for sustained culture expansion of hiPSCs. 
One would have been motivated to do so in order to receive the expected benefit of Trimipramine to promote long-term hESC self-renewal and maintain high expression levels of pluripotency markers with normal karyotype after 20 passages and potential to differentiate into all three germ layers and for carbon source, vitamins, and salts and fatty acids does not inhibit proliferation of pluripotent stem cells while maintaining an undifferentiated state and selenium is essential for sustained culture expansion. One would have been particularly motivated given Fan provided a nexus between TGF superfamily activin and FIASMAs  trimipramine in defined medium free of FGF2 for maintaining self-renewal of hESCs and Vallier provided motivation for activin in the medium for maintaining hESCs pluripotency as well as both Kumagai and Fan provide motivation for replacing FGF2 in the FIASMAs medium also maintains hESCs pluripotency.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining activin, 7 ug/ml insulin, 15 ug/ml transferrin with Trimipramine and carbon source, vitamins, and salts and fatty acids to maintain hESCS in an undifferentiated state by combining the teachings of Vallier and Kumagai/Fan and Sande and Chen.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
A)	Applicants argue that media comprising both a FIASMA and a TGF- superfamily member is not disclosed or even suggested by the combination of cited art. The cell culture media disclosed in Senda, Chen, Vallier and Kumagai include either a FIASMA or a TGF- superfamily member. Applicants argue the chemically defined cell culture medium of the present invention eliminates the known disadvantages of the media component FGF2, which is used in media of each of Vallier, Chen and Senda. As stated in the present application, it was known in the field that the use of FGF2 in cell culture media requires a daily media change interval, due to the short biologic half-life of FGF 2 (see page 15, lines 1 to 15, of the specification). It was also known that FIASMAs have a much longer half-life in cell culture media, allowing media replacement to be made up to every 72 hours (see page 15, lines 17-24 of the specification). Applicants arguments have been fully considered but are not persuasive.
In response, the combined art teaches media comprising both a FIASMA and a TGF- superfamily member because Vallier teaches that Activin which is a TGF superfamily polypeptide is sufficient to prevent differentiation for short culture periods in the absence of other TGF ligands or FGF and Kumagai also teaches the FIASMAs Trimipramine promotes long-term hESC self-renewal without FGF2 in the medium while Fan provided a nexus between TGF superfamily activin and FIASMAs  trimipramine in defined medium free of FGF2 for maintaining self-renewal of hESCs. It should be noted that Vallier provided motivation for activin in the medium for maintaining hESCs pluripotency as well as both Kumagai and Fan provide motivation for replacing FGF2 in the FIASMAs medium also maintains hESCs pluripotency. Fan provided a nexus between TGF superfamily activin and FIASMAs  trimipramine in defined medium free of FGF2 for maintaining self-renewal of hESCs and Vallier provided motivation for activin in the medium for maintaining hESCs pluripotency as well as both Kumagai and Fan provide motivation for replacing FGF2 in the FIASMAs medium also maintains hESCs pluripotency.
 Regarding the use of FGF2 in cell culture media requires a daily media change interval, due to the short biologic half-life of FGF2 and it was also known that FIASMAs have a much longer half-life in cell culture media, allowing media replacement to be made up to every 72 hours, it should be noted that none of these limitations are recited in the instant claims that would affect the chemically defined medium with FIASMAs and free of FGF2 as claimed. Thus, the claimed invention is rendered obvious in view of the combinations of prior art. Each claim limitation has been addressed. Since the chemically defined medium with FIASMAs and free of FGF2 was known in the art before the instant effective filing date of the instant invention, the combination of such with the additional prior cited herein makes the claimed invention obvious. The claims do not recited any limitations that would be affected by the use of FGF2 in cell culture media requires a daily media change interval, due to the short biologic half-life of FGF2 and it was also known that FIASMAs have a much longer half-life in cell culture media, allowing media replacement to be made up to every 72 hours. Therefore, absent results to the contrary, the claimed invention had a reasonable expectation of success at the time of filing. Disadvantages of the media component FGF2 results have not be presented. 
B)	Applicants argue that a cell culture media as defined in the claims, i.e. one that includes both a FIASMA and a TGF- superfamily member, results in a beneficial synergistic effect for cultivating a variety of pluripotent stem cell lines. This technical effect has been confirmed by the experimental data for at least three distinct pluripotent stem cell lines, namely SBI #SC101A-1, WTSIi026-A and WTSSIi046-A, demonstrating the suitability of the medium for culturing a variety of stem cell lines (see Example 2 on page 34 and Example 7 on page 39 of the specification). The effect also includes prolonging the medium replacement intervals, while maintaining pluripotency of the cells (see page 15, lines 1 to 24 of the specification). Applicants arguments have been fully considered but are not persuasive.
In response, while the specification can be used to provide definitive support, the claims are not read in a vacuum. Rather, the claim must be definite and complete in and of itself. Limitations from the specification will not be read into the claims. The claims as they stand are incomplete and fail to provide adequate structural properties to allow for one to identify what is being claimed. This is shown by Fan who teaches the roles of TGF superfamily activin and bFGF and high-content screening allowed the identification of small molecules such as trimipramine maintains the self-renewal of hESCs by replacing exogenous bFGF in chemically defined medium.
C)	Applicants argue the disclosure of Senda emphasizes the disadvantages of the E8 medium of Chen in the long-term cultivation of pluripotent stem cells. Instead of improving long-term cultivation by replacing FGF2 with a FIASMA, Senda teaches the addition of ethanolamine, sulfated saccharides and 3-mercaptoethanol to the medium. Accordingly, the teachings of Senda would lead the skilled person away from a combination of a FIASMA and a TGF- superfamily member in a cell culture medium. Applicants arguments have been fully considered but are not persuasive.
In response, Senda has been cited for the limitations of carbon source, vitamins, and salts and fatty acids and not for a combination of a FIASMA and a TGF- superfamily member. As discussed above in the new rejection Fan provided a nexus between TGF superfamily activin and FIASMAs  trimipramine in defined medium free of FGF2 for maintaining self-renewal of hESCs and Vallier provided motivation for activin in the medium for maintaining hESCs pluripotency as well as both Kumagai and Fan provide motivation for replacing FGF2 in the FIASMAs medium also maintains hESCs pluripotency (see above).
In summary, Applicant has not met the burden of establishing that the results of a combination of a FIASMA and a TGF-beta superfamily member results in a beneficial synergistic effect for cultivating a variety of pluripotent stem cell lines are unexpected and thereby provide evidence of non-obviousness because it is not clear that the results are unexpected (e.g. synergistic), or that they are of statistical significance.  Finally, it is not clear that unexpected results would have been obtained with a combination of a FIASMA and a TGF-beta superfamily member results in a beneficial synergistic effect for cultivating a variety of pluripotent stem cell lines without the chemically defined medium for eukaryotic cell culture, comprising water, at least one carbon source, one or more vitamins, one or more salts, one or more fatty acids, one or more buffer components, selenium, at least one substance of the group of Functional Inhibitors of Acid Sphingomyelinase (FIASMAs) and at least one polypeptide of the TGF-B superfamily with the ability to inhibit stem cell differentiation as claimed. The teachings of Senda do not teach away because Applicants have pointed nothing to combine the 10 ng/ml activin, 7 ug/ml insulin, 15 ug/ml transferrin to maintain pluripotency of human embryonic stem cells as disclosed by Vallier by using Trimipramine which promote long-term hESC self-renewal and hESCs and maintained high expression levels  of pluripotency markers as disclosed by Kumagai and by using carbon source, vitamins, and salts and fatty acids for proliferation of pluripotent stem cell while maintaining an undifferentiated state as disclosed by Senda and by using selenium essential for sustained culture expansion.

2.	Claims 1, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Vallier (Journal of Cell Science, 118: 4495-4509, 2005) in view of Kumagai (Kumagai (Biochemical and Biophysical Research Communications, 434: 710-716, 2013), Fan (Stem Cell Rev, 11(1): 96–109, 2015), Senda (20150329832), Chen (Nat Methods, 8(5): 1-22, 2011) as applied to claims 1-5, 8-12, 15, 17, above, and further in view of Rezania (WO2013/134378).
The teachings of Vallier and Kumagai and Fam and Send and Chen apply here as indicated above.
Vallier and Kumagai and Fan and Send and Chen do not teach, wherein the chemically defined medium is free of albumin.
However, before the instant effective filing date of the instant invention, Rezania teaches human pluripotent stem cells cultured in fatty-acid free albumin to sustain proliferation of the pluripotent stem cells while maintaining pluripotency and karyotypic stability of the expanded cells for at least 10 passages [0056].
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the media comprising TGF superfamily activin with FIASMAs Trimipramine that promotes long-term hESC self-renewal without FGF in the medium and maintained high expression levels  of pluripotency markers for proliferation of pluripotent stem cell while maintaining an undifferentiated state as disclosed by Vallier and Kumagai and Fan and Send and Chen by including fatty-acid free albumin to sustain proliferation of the pluripotent stem cells while maintaining pluripotency and karyotypic stability of the expanded cells for at least 10 passages as disclosed by Rezania for culturing hESCs.
It would have been obvious to do so because Vallier and Kumagai and Fan and Send and Chen teaches that it is within the skill of the art to practice the invention using the media comprising TGF superfamily activin with FIASMAs Trimipramine that promotes long-term hESC self-renewal without FGF in the medium and maintained high expression levels  of pluripotency markers for proliferation of pluripotent stem cell while maintaining an undifferentiated state and because Rezania also teaches hESC cultured in fatty-acid free albumin sustain proliferation of the pluripotent stem cells while maintaining pluripotency and karyotypic stability of the expanded cells for at least 10 passages. 
One would have been motivated to do so in order to receive the expected benefit of fatty-acid free albumin to sustain proliferation of the pluripotent stem cells while maintaining pluripotency and karyotypic stability of the expanded cells for at least 10 passages.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining TGF superfamily activin with FIASMAs Trimipraminewith fatty-acid free albumin to sustain proliferation of the pluripotent stem cells while maintaining pluripotency and karyotypic stability of the expanded cells for at least 10 passages by combining the teachings of Vallier and Kumagai/Fan/ Sande/Chen and Rezania.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.

3.	 Claims 1, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Vallier (Journal of Cell Science, 118: 4495-4509, 2005) in view of Kumagai (Kumagai (Biochemical and Biophysical Research Communications, 434: 710-716, 2013), Fan (Stem Cell Rev, 11(1): 96–109, 2015), Senda (20150329832), Chen (Nat Methods, 8(5): 1-22, 2011) as applied to claims 1-5, 8-12, 15, 17, above, and further in view of Kornhuber (Cell Physiol Biochem, 26: 1- 12, 2010), Wilson (US 20100035859 A1) for the reason of record dated 09/02/2021.
The teachings of Vallier and Kumagai and Fam and Send and Chen apply here as indicated above.
Vallier and Kumagai and Fan and Send and Chen do not teach, wherein the concentration of the at least one FIASMA is in the range of 0.1 mg/L to 10 mg/L, preferably in the range of 0.5 mg/L to 5 mg/L.
However, before the instant effective filing date of the instant invention, Kornhuber teaches when applying 10 uM drug concentrations to a cell culture system, we observed a bimodal distribution of functional inhibition of ASM, meaning that a drug either acts as a FIASMA (reduction to less than 50% ASM activity compared to controls) or does not act as a FIASMA, with only a few intermediate compounds. FIASMAs bimodal distribution occurring with 10 uM drug concentrations also indicates, that the IC50 values of most FIASMAs are below 10 uM (p 6, 1% column 6" paragraph). Wilson also teaches Trimipramine concentrations in culture media of 5 uM [0114]. Drugs tested: Trimipramine, Fluphenazine, Selegaline, Methylsergide and zolmitriptan. Each drug was tested singly at final concentrations of 5 uM in the culture media. Cells were assayed as described previously for prion content after the first passage after one week exposure to drug [0114].
Accordingly, it would have been obvious to a person of ordinary skill in the art to combine the hESC mediun containing Trimipramine to maintain hESCS in an undifferentiated state as disclosed by Vallier and Kumagai and Fam and Send and Chen by adjusting the FIASMA concentration to a range of 10 uM in a cell culture medium to adjust the IC50 of the in vitro FIASMA as disclosed by Kornhuber because Kumagai also teaches FIASMA Trimipramine which promote long-term hESC self-renewal the hESCs maintained high expression levels of pluripotency markers and because Kornhuber teaches the bimodal distribution occurring with 10 uM drug concentrations also indicates, that the |C50 values of most FIASMAs are below 10 uM and because Wilson teaches FIASMA Trimipramine at a concentration of 5 uM in the culture media after passaging.
One would have been motivated to do so to receive the expected benefit of the 5 uM to 10 uM in a cell culture medium to adjust the appropriate concentration of IC50 in vitro after passaging.
The combination of prior art cited above in all rejections under 35 U.S.C. 105 slashes the factual inquiries as set forth in Graham v. John Deere Co., 383 U5. 1,148 USPQ 4 59 (1966). Once this has been accomplished the holdings in RSH can be applied (KSR internarial Co. v. Teleflex inc. (KSR), 550 U.S. 389, 82 USPOed1 385 (2007): “Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods of yield predictable results: (B) Simple substitution of one known element for a another to obtain predictable results; (C) Use of known technique to improve similar devices (methods or products} in the same way; (3) Applying a known technique to a known (method, or product) ready for improvement to yield predictable results: (&} “Obvious to try” - choosing from m finite number of identified, predictable solutions, with a reasonable expectation of success: { F} Known work in one field of endeavor may prompt variations of it for use in either the same field d or a different one based on design incentives or other market forces if the variations are predict able to one of ordinary skill in the art: (G}Some teaching, suggestion, or motivation in the prior a ft that would have led one of ordinary skill of modify the prior art reference or of combine prior art reference leaching arrive at the claimed invention ”for example the present situation, rationales A, B, E, F and G are applicable. The claimed concentration range was known in the art at the time of filing as indicated by the teachings of the cited reference. The FIASMA Trimipramine concentration to a range of 10 uM in a cell culture medium is clearly laid out in the teachings of Kornhuber.
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite leaching and motivation with a clear, reasonable expectation of success. The cited prior aril meets criteria set forth in both Graham and KSR.
Response to arguments
Applicants argue the arguments are the same as above regarding the combination of Vallier and Kumagai and Send and Chen are relevant to the instant rejection as well. 

4.	Claims 1, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vallier (Journal of Cell Science, 118: 4495-4509, 2005) in view of Kumagai (Kumagai (Biochemical and Biophysical Research Communications, 434: 710-716, 2013), Fan (Stem Cell Rev, 11(1): 96–109, 2015), Senda (20150329832), Chen (Nat Methods, 8(5): 1-22, 2011) as applied to claims 1-5, 8-12, 15, 17, above, and further in view of Meng (abstract 2010) for the reason of record dated 09/02/2021.
The teachings of Vallier and Kumagai/Fan and Sande and Chen apply here as indicated above.
Vallier and Kumagai/Fan and Sande and Chen do not teach further comprising an extracellular matrix, preferably a xeno-free extracellular matrix.
However, before the instant effective filing date of the instant invention, Meng (abstract 2010) teaches xeno-free extracellular matrix isolated from foreskin fibroblasts supports long- term xeno-free human embryonic stem cells (abstract). The KES cells can be cultured in complete xeno-free conditions without the loss of pluripotency and furthermore, without the possibility of contamination from exogenous sources (abstract). Long-term xeno-free expansion of hES cells resulting hES cells were subjected to stringent fests and were found to maintain ES cell features, including morphology, pluripotency, stable karyotype, and expression of cell surface markers, for at least 20 passages. Xeno-free culturing practices are essential for the translation of basic HES cell research into the clinic (abstract).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the hESC mediun to maintain hESCS in an undifferentiated state as disclosed by Vallier and Kumagai/Fan and Sande and Chen by further using xeno-free extracellular matrix to support long term xeno-free that supports long-term xeno-free human embryonic stem cells as disclosed by Meng because Vallier and Kumagai/Fan and Sande and Chen teach that it is within the skills of an ordinary artisan to culture hESCs in medium while maintaining hESCS in an undifferentiated state and expansion and because Meng teaches xeno-free extracellular matrix resulting HES cells were found to maintain ES cell features, including morphology, pluripotency, stable karyotype, and expression of cell surface markers, for at least 20 passages essential for the translation of basic hES cell research into the clinic (abstract).
One would have been motivated to do so in order to receive the expected benefit of xeno-free extracellular matrix to supports long-term xeno-free human embryonic stem cells and without the loss of pluripotency and furthermore, without the possibility of contamination from Exogenous sources.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining the medium maintain hESCS in an undifferentiated state with Xeno-free culturing practices are essential for the translation of basic hES cell research into the clinic by combining the teachings of Vallier and Kumagai/Fan and Sande and Chen and Meng.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicants argue the arguments are the same as above regarding the combination of Senda, Chen, Vallier and Kumagai are relevant to the instant rejection as well. 
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632